Name: Council Regulation (EEC) No 1920/80 of 15 July 1980 amending Regulation (EEC) No 1582/79 fixing the amounts of aid granted for seeds for the 1980/81 and 1981/82 marketing years
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 7 . 80 Official Journal of the European Communities No L 186/7 COUNCIL REGULATION (EEC) No 1920/80 of 15 July 1980 amending Regulation (EEC) No 1582/79 fixing the amounts of aid granted for seeds for the 1980/81 and 1981 /82 marketing years THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organiza ­ tion of the market in seeds ( ! ), as ' ast amended by Regulation (EEC) No 2878/79 (2), and in particular the third sentence of the second subparagraph of Article 3 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas Article 3 ( 1 ) of Regulation (EEC) No 2358/71 provides that the amount of the production aid shall be fixed every two years before 1 August for the marketing year beginning in the following calendar year and for the subsequent marketing year ; whereas, however, the amount of aid for the second marketing year may be modified before the start of the marketing year concerned and in good time to allow action as regards production ; Whereas the market trends for seeds on the eve of the marketing years 1980/81 and 1981 /82 for which aid granted for seeds was fixed by Regulation (EEC) No 1 582/79 (3), as amended by Regulation (EEC) No 2879/79 (4), indicates that producers will obtain less income from certain species, in particular as a result of increased imports from third countries at prices substantially below those obtained for Community production ; whereas this situation is bringing about a reduction in the area devoted to those varieties in the Community and seriously threatens to disturb the Community market ; Whereas in order to remedy the situation it is neces ­ sary to influence production by increasing the amounts of aid fixed for the 1981 /82 marketing year for the species concerned, HAS ADOPTED THIS REGULATION . Sole Article For the 1981 /82 marketing year the amounts of aid granted for seeds, specified in the Annex to Regula ­ tion (EEC) No 1582/79, shall be amended as follows : (a) for Phleum pratense L. falling within subheading ex 12.03 C of the Common Customs Tariff the amount of aid shall be increased from 50-3 ECU/ 100 kg to 55-3 ECU/ 100 kg ; (b) for Trifolium repens L. and Trifolium repens L. var. giganteum falling within subheading ex 12.03 C of the Common Customs Tariff the amount of aid shall be increased from 36-8 ECU/ 100 kg to 40-9 ECU/ 100 kg . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1980. For the Council The President J. SANTER (') OJ No L 246, 5 . 11 . 1971 , p. 1 . 0 OJ No L 325, 21 . 12 . 1979, p . 1 . (} ) OJ No L 189, 27 . 7 . 1979, p . 14 . (&lt;) OJ No L 325, 21 . 12 . 1979 , p. 5 .